          Case 3:21-cv-00021-JR           Document 10     Filed 03/10/21     Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON



PATRICK HAGGARD,
                                                            Civil No. 03:21-cv-00021-JR
                                Plaintiff(s),
                                                             ORDER OF DISMISSAL
                        v.
DISCOVER BANK,

                                Defendant(s).

       IT IS ORDERED that the parties' Stipulated Motion for Dismissal [9] is GRANTED and this

action is DISMISSED with prejudice and with each party to bear their own attorneys' fees and costs.

Pending motions, if any, are DENIED AS MOOT.

       Dated this   _jf2___ day of March, 2021.
                                                             olie A. Russo
                                                            United States Magistrate Judge
